Citation Nr: 1443599	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected low back disability. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part continued a 10 percent disability rating for service-connected lumbosacral strain.  

In January 2012, the Board remanded the Veteran's low back disability claim on appeal for further development and found that a claim of entitlement to a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a February 2012 rating decision, the RO increased the disability rating for the low back disability to 20 percent, effective July 15, 2008.

In April 2012, the Director of (C&P) Services denied an award of TDIU on an extraschedular basis.  


FINDINGS OF FACT

1.  In a February 2012 statement, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the RO's February 2012 decision to increase the disability rating for the service-connected lumbar spine disability to 20 percent satisfied his appeal with respect to that issue, thereby withdrawing his appeal as to that issue.

2.  The Veteran last worked full-time on May 1, 2008.

3.  A May 2013 decision by the Director of C&P Service denied entitlement to a TDIU on an extraschedular basis.

4.  The evidence of record indicates that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to a higher disability rating for the service-connected low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in a February 2012 statement, following issuance of the February 2012 rating decision that granted an increased disability rating for the service-connected low back disability, and prior to the promulgation of a final Board decision in his appeal, the Veteran indicated that he was satisfied with his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Entitlement to a TDIU 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid a claimant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his TDIU claim.

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2012).

The Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

II.  Analysis

In the instant case, service connection is in effect for degenerative joint disease of the lumbosacral spine, currently rated as 20 percent disabling, effective July 15, 2008.  The Veteran does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

Pursuant to the Board's January 2012 remand directives, the RO referred the issue of entitlement to a TDIU on an extraschedular basis to the Director of C&P Service.  In April 2012, the Director found that while the Veteran's employment was impaired, there was no evidence that he was unemployable.  The Director denied an award of TDIU on an extraschedular basis.  

Because the issue of a TDIU on an extraschedular basis has been considered by the C&P Services Director, the Board may now review the denial of the extraschedular TDIU.  Bowling, 15 Vet. App. 1.  

Turning to the evidence of record, the Veteran reported during his August 2008 VA examination that he retired from his most recent employment as a probation officer in 2006, and that retirement was not due to health problems.  During an August 2009 VA examination, he noted that he had not been able to work in his prior profession as a carpenter, and as such, that he had more recently worked as a probation officer prior to retirement.  

A VA examiner in August 2008 VA opined that the Veteran's lumbar spine disability did not preclude him from obtaining gainful employment in a sedentary position, but that he would have difficulty in a manual labor position.  At his next examination in August 2009, the VA examiner explained that it was difficult to evaluate the Veteran's functional impairment because of his pain.  

In his October 2008 notice of disagreement, the Veteran reported that his daily chores were becoming increasingly difficult or impossible.  In September 2009 and February 2012 statements, he reported having multiple flare-ups of low back disability of varying severity, but that were at times incapacitating, lasting from one week to 10 days.  During his May 2011 Board hearing, the Veteran testified that he was uncertain what kind of employment he could perform due to his limitations.  

In a January 2012 VA examination report, the VA examiner noted that the Veteran's lumbosacral spine condition impacted his ability to work due to pain and stiffness on motions involving bending and sitting/standing for long time.  In a March 2012 addendum to the VA examination report, the examiner concluded that the Veteran's lumbosacral spine disability alone at least as likely as not prevented him from substantial gainful employment.  The examiner rationalized the opinion by noting that bodily activity restrictions from the Veteran's lumbosacral chronic pain and flare-ups was very debilitating and severe enough to prevent him from doing substantial gainful employment.  

Based on the findings presented above, the Board finds that the evidence regarding whether the Veteran's service-connected low back disability precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him is at least in equipoise.  In such cases, the benefit of the doubt must go to the Veteran.  Therefore, the TDIU claim must prevail.  38 U.S.C.A. § 5107 (West 2002).

Although the Director of the C&P Service denied the TDIU claim; that decision was premised only on the prior January 2012 VA examiner's statement that the Veteran's low back disability "impacted his ability to work due to pain and stiffness on motions involving bending, and sitting/standing for a long time."  The Director's decision did not appear to consider the March 2012 VA examiner addendum opinion in finding that there was no evidence of unemployability in the claims file.  


ORDER

The claim of entitlement to a higher disability rating for the service-connected low back disability is dismissed.

Entitlement to a TDIU is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


